Name: Commission Regulation (EEC) No 300/88 of 28 January 1988 amending for the first time Regulation (EEC) No 1854/87 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/ 16 Official Journal of the European Communities 2. 2. 88 COMMISSION REGULATION (EEC) No 300/88 of 28 January 1988 amending for the first time Regulation (EEC) No 1854/87 fixing countervailing charges on seeds meets the requirements of both the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community ; Whereas, as a consequence, the descriptions of goods and tariff heading numbers appearing in Regulation (EEC) No 1854/87 should accordingly be expressed in terms of the combined nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1854/87 (3), fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4) as amended by Regulation (EEC) No 2811 /86 (*), requires that these charges be amended ; Whereas Council Regulation (EEC) No 2658/87 (*), intro ­ duces with effect from 1 January 1988 a combined goods nomenclature based on the harmonized system which HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1854/87 are replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on 3 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 118 , 7. 5. 1986, p. 1 . 0 OJ No L 174, 1 . 7. 1987, p. 46. 0 OJ No L 175, 2. 8 . 1972, p. 49. 0 OJ No L 260, 12 . 9 . 1986, p. 8 . (s) OJ No L 256, 7. 9 . 1987, p. 1 . No L 30/ 17 2. 2. 88 Official Journal of the European Communities ANNEX I Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 100510 1005 10 11 1005 10 13 1005 10 15 4,2 13.8 14.9 36,2 36.2 20.3 26,2 27,2 44,1 44,1 39,0 77.4 90,8 103,3 151,5 151,5 048 404 064 066 1 400 048 064 066 2 038 404 064 066 048 3 ANNEX II Countervailing charge on hybrid sorghum for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1007 00 1007 00 10 9,7 9,7 400 4 (  ) The countervailing charge may not exceed 4 /o of the customs vaiue. In the case of Spain and Portugal it may not exceed the rate obtained by alignment on the CCT in accordance with the timetable specified in the Act of Accession . (2) Origin identification : 1 : With the exception of USA and Austria ; 2 : With the exception of Canada, Chile, Japan, Austria and Argen ­ tina ; 3 With the exception of Bulgaria and USA ; 4 Other countries ; 038 Austria ; 048 Yugoslavia ; , 064 Hungary ; 066 Romania ; 400 USA ; 404 Canada.